                                             Case 3:19-cv-07474-WHO Document 29 Filed 02/18/20 Page 1 of 3



                                        1   J. DAVID HADDEN (CSB No. 176148)
                                            dhadden@fenwick.com
                                        2   SAINA S. SHAMILOV (CSB No. 215636)
                                            sshamilov@fenwick.com
                                        3   RAVI R. RANGANATH (CSB No. 272981)
                                            rranganath@fenwick.com
                                        4   FENWICK & WEST LLP
                                            Silicon Valley Center
                                        5   801 California Street
                                            Mountain View, CA 94041
                                        6   Telephone:     650.988.8500
                                            Facsimile:     650.938.5200
                                        7
                                            TODD R. GREGORIAN (CSB No. 236096)
                                        8   tgregorian@fenwick.com
                                            FENWICK & WEST LLP
                                        9   555 California Street
                                            San Francisco, CA 94104
                                       10   Telephone:     415.875.2300
                                            Facsimile:     415.281.1350
                                       11
                                            Attorneys for AMAZON.COM, INC.
                                       12
F ENW ICK & W ES T LLP




                                                                        UNITED STATES DISTRICT COURT
                         LAW




                                       13
                          AT
                         ATTO RNEY S




                                       14                           NORTHERN DISTRICT OF CALIFORNIA

                                       15

                                       16   AMAZON.COM, INC.,                           Case No.: 3:19-cv-07474-WHO

                                       17                  Plaintiff,                   JOINT STIPULATION AND ORDER OF
                                                                                        DISMISSAL WITH PREJUDICE
                                       18         v.

                                       19   SONOHM LICENSING LLC,
                                                                                        Judge: William H. Orrick
                                       20                  Defendant.

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26
                                       27

                                       28

                                            JOINT STIPULATION AND ORDER OF
                                            DISMISSAL WITH PREJUDICE
                                              Case 3:19-cv-07474-WHO Document 29 Filed 02/18/20 Page 2 of 3



                                        1          IT IS HEREBY STIPULATED AND AGREED by Amazon.com, Inc. (“Amazon”) and

                                        2   Sonohm Licensing, LLC (“Sonohm”) by and through their undersigned counsel, and subject to

                                        3   the approval of the Court, that pursuant to Federal Rules of Civil Procedures 41(a)(1), all claims

                                        4   in this action between Amazon and Sonohm are hereby DISMISSED WITH PREJUDICE, with

                                        5   each party to bear its own attorneys’ fees and costs

                                        6   February 14, 2020                             FENWICK & WEST LLP

                                        7                                                 By: /s/ Todd R. Gregorian
                                                                                             J. David Hadden
                                        8                                                    Saina S. Shamilov
                                                                                             Ravi R. Ranganath
                                        9                                                    Todd R. Gregorian
                                       10                                                    Counsel for Amazon.com, Inc.
                                       11

                                       12   February 14, 2020                             BUDO LAW P.C.
F ENW ICK & W ES T LLP
                         LAW




                                       13                                                 By: /s/ Kirk J. Anderson
                          AT




                                                                                             Kirk J. Anderson
                         ATTO RNEY S




                                       14
                                                                                             Counsel for Sonohm Licensing LLC.
                                       15

                                       16

                                       17

                                       18

                                       19
                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26
                                       27

                                       28

                                             JOINT STIPULATION AND ORDER OF
                                             DISMISSAL WITH PREJUDICE                        2
                                              Case 3:19-cv-07474-WHO Document 29 Filed 02/18/20 Page 3 of 3



                                        1                                 ATTESTATION OF SIGNATURES

                                        2          Pursuant to Local Rule 5-1(i)(3), I hereby attest that the concurrence in the filing of this

                                        3   document has been obtained from the signatory indicated by a “conformed” signature (/s/) within

                                        4   this e-filed document.

                                        5

                                        6                                             By: /s/ Todd R. Gregorian
                                        7

                                        8

                                        9                                                ORDER
                                       10          Pursuant to the foregoing stipulation, IT IS SO ORDERED.
                                       11

                                       12    Dated:   February 18, 2020
F ENW ICK & W ES T LLP




                                                                                                       The Honorable William H. Orrick
                         LAW




                                       13                                                                United States District Judge
                          AT
                         ATTO RNEY S




                                       14

                                       15

                                       16

                                       17

                                       18

                                       19
                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26
                                       27

                                       28

                                             JOINT STIPULATION AND ORDER OF
                                             DISMISSAL WITH PREJUDICE                         3
